Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 11/29/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 10/10/2019 has been entered. Specification has been reviewed and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10, 12, 14-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kroyan et al. (US20200129875A1, herein Kroyan).

Regarding claim 1, Kroyan teaches A method comprising: providing a base mechanism comprising circuitry associated with core functionalities relevant to a robot (Fig. 6, [0055] the housing 25 (once the outer cover 50 has been fitted onto the robot body housing 25, [0052] the primary electronics within the housing 25 (using the control unit 28) detects the identification of the outer cover 50…the housing 25 can deliver power to various electronic, [0055] robot body housing 25 includes a serial communications interface and a power supply bus interface, integrated in the housing 25) ; configuring each robotic shell of a plurality of robotic shells with data related to a specific set of functionalities associated with a specific persona ([0037] the robot character software program (profile), where different profiles can be defined that have different indicator light patterns each being consistent with the particular character to which the profile is assigned, [0042] The character of the robot may be changed by changing a robot character software program described below, which in turn changes the rules that govern how the robot reacts to detected codes, e.g., the speed, duration and specific movement pattern with which it reacts to a particular code that appears as an external stimulus, [0051] select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured); and providing a capability to automatically customize the robot for each of the specific personae associated with the configured plurality of robotic shells based on removably coupling the configured corresponding robotic shell to the base mechanism such that the resulting robot is capable of performing the specific set of functionalities associated with the each of the specific personae ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms, [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing, [0042] The character of the robot may be changed by changing a robot character software program described below, which in turn changes the rules that govern how the robot reacts to detected codes, e.g., the speed, duration and specific movement pattern with which it reacts to a particular code that appears as an external stimulus) .

Regarding claim 2, Kroyan teaches The method of claim 1, comprising the configured corresponding robotic shell encapsulating the base mechanism following the coupling therebetween ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms,  [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing)

Regarding claim 3, Kroyan teaches The method of claim 1, wherein configuring the each robotic shell comprises configuring the each robotic shell through at least one of: an external server and an external data processing device ([0053] As depicted in the block diagram of FIG. 10, the robot character software programs or profiles (identified in the example here by four IDs, base, character 1, character 2, and character 3) may be previously downloaded and stored within non-volatile memory, within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server, whenever the robot is provided a connection to the Internet (via the communications port 42 or via a separate wireless digital communications interface, e.g., a wireless local area network interface within the housing 25). In this way, the latest version of a profile is ready to be “brought to foreground” whenever a corresponding outer cover 50 has been fitted to the housing 25, Fig. 10 Body-side processor [0050] A body-side processor (within the control unit 28) is to be programmed to perform the various functions described above, including detecting identification of the outer cover 50 (by the instructions provided in an identification, ID, program stored in memory).


Regarding claim 5, Kroyan teaches The method of claim 1, further comprising updating the specific set of functionalities associated with the each of the specific personae through at least one of: an external server and an external data processing device communicatively coupled to the resulting robot ([0053] FIG. 10, the robot character software programs or profiles (identified in the example here by four IDs, base, character 1, character 2, and character 3) may be previously downloaded and stored within non-volatile memory, within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server, whenever the robot is provided a connection to the Internet) .

Regarding claim 6, Kroyan teaches The method of claim 1, further comprising providing a capability to a plurality of data processing devices to interact with the resulting robot based on executing an appropriate application thereon (Fig. 10 body-side processor, skin-side processor, [0051] The processor while executing the ID program may compare the stored IDs to a detected ID to find a match. In other words, the ID program may compare the detected ID to those of the various stored robot character software programs in order to then select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured).


Regarding claim 8, Kroyan teaches A robot comprising: a base mechanism comprising circuitry associated with core functionalities relevant to a robot (Fig. 6, [0055] the housing 25 (once the outer cover 50 has been fitted onto the robot body housing 25, [0052] the primary electronics within the housing 25 (using the control unit 28) detects the identification of the outer cover 50…the housing 25 can deliver power to various electronic, [0055] robot body housing 25 includes a serial communications interface and a power supply bus interface, integrated in the housing 25); and a plurality of robotic shells, each of which is configured with data related to a specific set of functionalities associated with a specific persona, wherein the robot is automatically customizable for each of the specific personae ([0037] the robot character software program (profile), where different profiles can be defined that have different indicator light patterns each being consistent with the particular character to which the profile is assigned, [0042] The character of the robot may be changed by changing a robot character software program described below, which in turn changes the rules that govern how the robot reacts to detected codes, e.g., the speed, duration and specific movement pattern with which it reacts to a particular code that appears as an external stimulus, [0051] select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured) associated with the configured plurality of robotic shells based on removable coupling of the configured corresponding robotic shell to the base mechanism such that the resulting robot is capable of performing the specific set of functionalities associated with the each of the specific personae through a processor associated with at least one of: the base mechanism and the configured corresponding robotic shell ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms, [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing, [0042] The character of the robot may be changed by changing a robot character software program described below, which in turn changes the rules that govern how the robot reacts to detected codes, e.g., the speed, duration and specific movement pattern with which it reacts to a particular code that appears as an external stimulus) .

Regarding claim 9, Kroyan teaches The robot of claim 8, wherein the configured corresponding robotic shell is capable of encapsulating the base mechanism following the coupling therebetween ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms,  [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing)

Regarding claim 10, Kroyan teaches The robot of claim 8, wherein the processor is configured to communicate with at least one of: an external server and an external data processing device to configure the each robotic shell ([0053] As depicted in the block diagram of FIG. 10, the robot character software programs or profiles (identified in the example here by four IDs, base, character 1, character 2, and character 3) may be previously downloaded and stored within non-volatile memory, within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server, whenever the robot is provided a connection to the Internet (via the communications port 42 or via a separate wireless digital communications interface, e.g., a wireless local area network interface within the housing 25). In this way, the latest version of a profile is ready to be “brought to foreground” whenever a corresponding outer cover 50 has been fitted to the housing 25, Fig. 10 Body-side processor [0050] A body-side processor (within the control unit 28) is to be programmed to perform the various functions described above, including detecting identification of the outer cover 50 (by the instructions provided in an identification, ID, program stored in memory).


Regarding claim 12, Kroyan teaches The robot of claim 8, wherein the processor is further configured to execute instructions to communicate with at least one of: an external server and an external data processing device communicatively coupled to the resulting robot to update the specific set of functionalities associated with the each of the specific personae ([0053] As depicted in the block diagram of FIG. 10, the robot character software programs or profiles (identified in the example here by four IDs, base, character 1, character 2, and character 3) may be previously downloaded and stored within non-volatile memory, within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server, whenever the robot is provided a connection to the Internet (via the communications port 42 or via a separate wireless digital communications interface, e.g., a wireless local area network interface within the housing 25). In this way, the latest version of a profile is ready to be “brought to foreground” whenever a corresponding outer cover 50 has been fitted to the housing 25).

Regarding claim 14, Kroyan teaches A system comprising: a base mechanism comprising circuitry associated with core functionalities relevant to a robot (Fig. 6, [0055] the housing 25 (once the outer cover 50 has been fitted onto the robot body housing 25, [0052] the primary electronics within the housing 25 (using the control unit 28) detects the identification of the outer cover 50…the housing 25 can deliver power to various electronic, [0055] robot body housing 25 includes a serial communications interface and a power supply bus interface, integrated in the housing 25); and a data processing device configured to configure each robotic shell of a plurality of robotic shells with data related to a specific set of functionalities associated with a specific persona ([0037] the robot character software program (profile), where different profiles can be defined that have different indicator light patterns each being consistent with the particular character to which the profile is assigned, [0042] The character of the robot may be changed by changing a robot character software program described below, which in turn changes the rules that govern how the robot reacts to detected codes, e.g., the speed, duration and specific movement pattern with which it reacts to a particular code that appears as an external stimulus, [0051] The processor while executing the ID program may compare the stored IDs to a detected ID to find a match. In other words, the ID program may compare the detected ID to those of the various stored robot character software programs in order to then select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured), wherein the robot is automatically customizable for each of the specific personae associated with the configured plurality of robotic shells based on removable coupling of the configured corresponding robotic shell to the base mechanism such that the resulting robot is capable of performing the specific set of functionalities associated with the each of the specific personae ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms, [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing, [0042] The character of the robot may be changed by changing a robot character software program described below, which in turn changes the rules that govern how the robot reacts to detected codes, e.g., the speed, duration and specific movement pattern with which it reacts to a particular code that appears as an external stimulus) through a processor associated with at least one of: the base mechanism and the configured corresponding robotic shell ([0051] The processor while executing the ID program may compare the stored IDs to a detected ID to find a match. In other words, the ID program may compare the detected ID to those of the various stored robot character software programs in order to then select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured).

Regarding claim 15, Kroyan teaches The system of claim 14, wherein the configured corresponding robotic shell is capable of encapsulating the base mechanism following the coupling therebetween ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms,  [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing)

Regarding claim 17, Kroyan teaches The system of claim 14, wherein the processor is further configured to execute instructions to communicate with the data processing device to update the specific set of functionalities associated with the each of the specific personae ([0053] As depicted in the block diagram of FIG. 10, the robot character software programs or profiles (identified in the example here by four IDs, base, character 1, character 2, and character 3) may be previously downloaded and stored within non-volatile memory, within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server, whenever the robot is provided a connection to the Internet (via the communications port 42 or via a separate wireless digital communications interface, e.g., a wireless local area network interface within the housing 25). In this way, the latest version of a profile is ready to be “brought to foreground” whenever a corresponding outer cover 50 has been fitted to the housing 25, [0051] The processor while executing the ID program may compare the stored IDs to a detected ID to find a match. In other words, the ID program may compare the detected ID to those of the various stored robot character software programs in order to then select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured).

Regarding claim 19, Kroyan teaches The system of claim 14, wherein the data processing device is one of: a server and a mobile device ([0053] As depicted in the block diagram of FIG. 10, the robot character software programs or profiles (identified in the example here by four IDs, base, character 1, character 2, and character 3) may be previously downloaded and stored within non-volatile memory, within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server, whenever the robot is provided a connection to the Internet (via the communications port 42 or via a separate wireless digital communications interface, e.g., a wireless local area network interface within the housing 25). In this way, the latest version of a profile is ready to be “brought to foreground” whenever a corresponding outer cover 50 has been fitted to the housing 25.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroyan et al. (US20200129875A1, herein Kroyan), in view of Chen et al. (CN113144636A, herein Chen, note a machine translation is used for mapping).

Regarding claim 7, Kroyan teaches The method of claim 1, further comprising enhancing at least one of: predictive and operative capabilities of the resulting robot based on executing, on a server communicatively coupled to the resulting robot ([0053] As depicted in the block diagram of FIG. 10 , the robot character software programs or profiles ( identified in the example here by four IDs , base , character 1 , character 2 , and character 3 ) may be previously downloaded and stored within non - volatile memory , within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server , whenever the robot is provided a connection to the Internet ( via the communications port 42 or via a separate wireless digital communications interface , e.g. , a wireless local area network interface within the housing 25 ) . In this way , the latest version of a profile is ready to be “ brought to foreground " whenever a corresponding outer cover 50 has been fitted to the housing 25).
Kroyan does not teach at least one machine learning algorithm that considers data from at least one sensor of the resulting robot as input thereto and is trained thereby.
Chen teaches at least one machine learning algorithm that considers data from at least one sensor of the resulting robot as input thereto and is trained thereby (Page 13 lines 41-47, In this embodiment, the artificial intelligence application 1226 can implement any artificial intelligence algorithm, such as, but not limited to, machine learning, natural language processing, look-up and optimization, logic programming and automated reasoning, probabilistic statistical methods, classification and statistical learning methods, neural networks, and deep learning. As described above, the artificial intelligence application 1226 can analyze the sensor signals or analysis results of the sensor signals from the host 204 and/or the analysis module 308 to generate analysis results using any suitable artificial intelligence approach and provide the analysis results to the host 204 via the communication unit 1224. For example, speech or language recognition may be performed on the speech signal and image or video recognition may be performed on the image signal by the artificial intelligence application 1226 using any suitable artificial intelligence approach.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroyan’s teaching of a programable robot having a changeable character with Chen’s teaching of machine learning to train the robot. The combined teaching provides an expected result of a programable robot using machine learning to train it in changing characters. Therefore, one of ordinary skill in the art would be motivated because by adding “intelligence as mentioned above to effectively transform the toy robot into a more sophisticated machine.” as disclosed by Kroyan [0006], having the robot use machine learning in training would optimize the robots functionalities, being more accurate and autonomous. 

Regarding claim 13, Kroyan teaches The robot of claim 8, further comprising at least one sensor, wherein the processor is further configured to execute instructions to communicate with a server communicatively coupled to the resulting robot to enhance at least one of: predictive and operative capabilities thereof based on the server ([0053] As depicted in the block diagram of FIG. 10 , the robot character software programs or profiles ( identified in the example here by four IDs , base , character 1 , character 2 , and character 3 ) may be previously downloaded and stored within non - volatile memory , within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server , whenever the robot is provided a connection to the Internet ( via the communications port 42 or via a separate wireless digital communications interface , e.g. , a wireless local area network interface within the housing 25 ) . In this way , the latest version of a profile is ready to be “ brought to foreground " whenever a corresponding outer cover 50 has been fitted to the housing 25).
Kroyan does not teach executing at least one machine learning algorithm that considers data from the at least one sensor as input thereto and is trained thereby 
Chen teaches executing at least one machine learning algorithm that considers data from the at least one sensor as input thereto and is trained thereby (Page 13 lines 41-47, In this embodiment, the artificial intelligence application 1226 can implement any artificial intelligence algorithm, such as, but not limited to, machine learning, natural language processing, look-up and optimization, logic programming and automated reasoning, probabilistic statistical methods, classification and statistical learning methods, neural networks, and deep learning. As described above, the artificial intelligence application 1226 can analyze the sensor signals or analysis results of the sensor signals from the host 204 and/or the analysis module 308 to generate analysis results using any suitable artificial intelligence approach and provide the analysis results to the host 204 via the communication unit 1224. For example, speech or language recognition may be performed on the speech signal and image or video recognition may be performed on the image signal by the artificial intelligence application 1226 using any suitable artificial intelligence approach.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroyan’s teaching of a programable robot having a changeable character with Chen’s teaching of machine learning to train the robot. The combined teaching provides an expected result of a programable robot using machine learning to train it in changing characters. Therefore, one of ordinary skill in the art would be motivated because by adding “intelligence as mentioned above to effectively transform the toy robot into a more sophisticated machine.” as disclosed by Kroyan [0006], having the robot use machine learning in training would optimize the robots functionalities, being more accurate and autonomous. 
Regarding claim 18, Kroyan teaches The system of claim 14, further comprising at least one sensor of the at least one of: the base mechanism and the configured corresponding robotic shell ([0054] Referring back to FIGS. 6-8, in these embodiments, the outer cover 50 has a portion 51 that may cover or align with a sensor (emitter and/or detector) within the housing 25) , wherein the processor is further configured to execute instructions to communicate with the data processing device ([0048] The profile had been previously downloaded as programming instructions for the processor, [0053] As depicted in the block diagram of FIG. 10, the robot character software programs or profiles (identified in the example here by four IDs, base, character 1, character 2, and character 3) may be previously downloaded and stored within non-volatile memory, within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server, whenever the robot is provided a connection to the Internet (via the communications port 42 or via a separate wireless digital communications interface, e.g., a wireless local area network interface within the housing 25). In this way, the latest version of a profile is ready to be “brought to foreground” whenever a corresponding outer cover 50 has been fitted to the housing 25.)  to enhance at least one of: predictive and operative capabilities of the resulting robot based on the data processing device ([0053] As depicted in the block diagram of FIG. 10 , the robot character software programs or profiles ( identified in the example here by four IDs , base , character 1 , character 2 , and character 3 ) may be previously downloaded and stored within non - volatile memory , within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server , whenever the robot is provided a connection to the Internet ( via the communications port 42 or via a separate wireless digital communications interface , e.g. , a wireless local area network interface within the housing 25 ) . In this way , the latest version of a profile is ready to be “ brought to foreground " whenever a corresponding outer cover 50 has been fitted to the housing 25).
Kroyan does not teach executing at least one machine learning algorithm that considers data from the at least one sensor as input thereto and is trained thereby 
Chen teaches executing at least one machine learning algorithm that considers data from the at least one sensor as input thereto and is trained thereby (Page 13 lines 41-47, In this embodiment, the artificial intelligence application 1226 can implement any artificial intelligence algorithm, such as, but not limited to, machine learning, natural language processing, look-up and optimization, logic programming and automated reasoning, probabilistic statistical methods, classification and statistical learning methods, neural networks, and deep learning. As described above, the artificial intelligence application 1226 can analyze the sensor signals or analysis results of the sensor signals from the host 204 and/or the analysis module 308 to generate analysis results using any suitable artificial intelligence approach and provide the analysis results to the host 204 via the communication unit 1224. For example, speech or language recognition may be performed on the speech signal and image or video recognition may be performed on the image signal by the artificial intelligence application 1226 using any suitable artificial intelligence approach.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroyan’s teaching of a programable robot having a changeable character with Chen’s teaching of machine learning to train the robot. The combined teaching provides an expected result of a programable robot using machine learning to train it in changing characters. Therefore, one of ordinary skill in the art would be motivated because by adding “intelligence as mentioned above to effectively transform the toy robot into a more sophisticated machine.” as disclosed by Kroyan [0006], having the robot use machine learning in training would optimize the robots functionalities, being more accurate and autonomous. 

Regarding claim 20, Kroyan teaches The system of claim 14, further comprising a …mobile devices to interact with the resulting robot based on executing an appropriate application thereon ([0038] The toy robot 10 may further include a communications port 42 for receiving programming instructions that configure the behavior of the robot ( how it responds to external stimuli ) . These may be received from a programming device , such as a computer, smart phone , tablet computer or other programming devices known in the art . There may be several aspects of the toy robot 10 capable of being modified via these programming instructions) .
Kroyan does not teach a plurality of mobile devices…
Chen teaches a plurality of mobile devices… (page 8 lines 15-23, Referring back to fig. 2, in this embodiment, host 204 can include a plurality of hosts 204-1 and 204-2, each of which can be any suitable device, such as a mobile or portable device (e.g., a non-smartphone or smartphone, a tablet computer, etc.), a notebook computer, a desktop computer, a netbook, a media center, a wearable device (e.g., glasses, a wristwatch, etc.), a Virtual Reality (VR) or Augmented Reality (AR) device (e.g., a VR headset, etc.), a car control station, a gaming console, a television, a set-top box, a Global Positioning System (GPS), a printer, or any other suitable device. The host 204 may communicate with some of the component modules 202 (e.g., the control module 302 and the analysis module 308) via any suitable communication pathway, such as, for example, wired communication, e.g., Universal Serial Bus (USB), IEEE1394, Thunderbolt, etc., or wireless communication, e.g., WiFi, bluetooth, ZigBee, Near Field Communication (NFC), etc. The host 204 may also communicate with a server 206 via the internet 208. In some embodiments, host 204 may communicate with server 206 via any other network, such as a Local Area Network (LAN), a Personal Area Network (PAN), and so forth).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroyan’s teaching of a smart phone communicating with the robot with Chen’s teaching of a plurality of smart phones. The combined teaching provides an expected result of a plurality of smart phones interacting with the robot. Therefore, one of ordinary skill in the art would be motivated because by having multiple smart phones more information can be received making the system overall more efficient. 

Claim(s) 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroyan et al. (US20200129875A1, herein Kroyan), in view of Lin et al. (US20150046425A1), herein Lin, note a machine translation is used for mapping).

Regarding claim 4, Kroyan teaches The method of claim 1, wherein providing the capability to customize the robot for the each of the specific personae further comprises, ([0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing), in accordance with the coupling between the configured corresponding robotic shell and the base mechanism ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms): automatically executing instructions … into at least one of ([0038] The toy robot 10 may further include a communications port 42 for receiving programming instructions that configure the behavior of the robot (how it responds to external stimuli)) : a first memory of the base mechanism and a second memory of the configured corresponding robotic shell (Fig. 10, memory in robot body housing, and memory in outer cover) to be executed on a corresponding at least one of ([0051] Each robot character software program or profile stored in the memory is assigned a separate or unique ID. The processor while executing the ID program may compare the stored IDs to a detected ID to find a match.): a first processor of the base mechanism and a second processor of the configured corresponding robotic shell (Fig. 10 body side processor, and Skin-side processor); specific personae to customize the robot for the each of the specific personae ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms,  [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing, [0049] the new “character” of the toy robot 10 immediately and automatically comes to life once the outer cover 50 is fitted to the housing 25, resulting in the base behavior of the robot being modified or transformed to be consistent with that of its new character., [0020] a toy robot 10 automatically changes, when a corresponding character skin is fitted to it).
Kroyan does not teach to load an operating system… and automatically wrapping the loaded operating system with a wrapper specific to the each of the… 
Lin teaches to load an operating system… and automatically wrapping the loaded operating system with a wrapper specific to the each of the… ([0119] the wrapper 750 is configured to wrap an app with a runner application programming interface (API) so that the app is executable on the server 701a with the aid of the runner API… With the aid of the runner API, the app will be executable in the operating systems utilized by the server 701a. Note that the apps to be wrapped by the wrapper 750, [0042] When the app is executed, the app can generate application data depending on how the app is operated. As used herein, the term “executed” or “executing” means an app or application is installed, activated, and/or run (or operated) in an environment, for example in a computer, a server, a virtual machine, or an operating system. The application data can be provided by an application server 200 or generated by the app itself, [0024] FIG. 4G is a diagram illustrating a system including a wrapper used in a server for wrapping each app with a runner application program interface (API) according to an embodiment of the present invention;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroyan’s teaching of a customizing the robot for the each of the specific personae with Lin’s teaching of wrapping the loaded operating system for each app. The combined teaching provides an expected result of wrapping the loaded operating system for each specific personae to customize the robot. Therefore, one of ordinary skill in the art would be motivated because it enables the use of more devices making the system more usable. 

Regarding claim 11, Kroyan teaches The robot of claim 8, wherein the processor is configured to execute instructions to customize the robot for the each of the specific personae ([0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing, [0051] The processor while executing the ID program may compare the stored IDs to a detected ID to find a match. In other words, the ID program may compare the detected ID to those of the various stored robot character software programs in order to then select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured) in accordance with the coupling between the configured corresponding robotic shell and the base mechanism based on ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms): automatically executing instructions … into at least one of: ([0038] The toy robot 10 may further include a communications port 42 for receiving programming instructions that configure the behavior of the robot (how it responds to external stimuli)) a first memory of the base mechanism and a second memory of the configured corresponding robotic shell (Fig. 10, memory in robot body housing, and memory in outer cover) to be executed on a corresponding at least one of ([0051] Each robot character software program or profile stored in the memory is assigned a separate or unique ID. The processor while executing the ID program may compare the stored IDs to a detected ID to find a match.): a first processor of the base mechanism and a second processor of the configured corresponding robotic shell (Fig. 10 body side processor, and Skin-side processor), …the specific personae to customize the robot for the each of the specific personae ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms,  [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing, [0049] the new “character” of the toy robot 10 immediately and automatically comes to life once the outer cover 50 is fitted to the housing 25, resulting in the base behavior of the robot being modified or transformed to be consistent with that of its new character., [0020] a toy robot 10 automatically changes, when a corresponding character skin is fitted to it), wherein the processor is capable of being both the first processor and the second processor (Fig. 10 body side processor, and Skin-side processor, [0051] The processor while executing the ID program may compare the stored IDs to a detected ID to find a match. In other words, the ID program may compare the detected ID to those of the various stored robot character software programs in order to then select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured)
Kroyan does not teach to load an operating system… and automatically wrapping the loaded operating system with a wrapper specific to the each of the… 
Lin teaches to load an operating system… and automatically wrapping the loaded operating system with a wrapper specific to the each of the… ([0119] the wrapper 750 is configured to wrap an app with a runner application programming interface (API) so that the app is executable on the server 701a with the aid of the runner API… With the aid of the runner API, the app will be executable in the operating systems utilized by the server 701a. Note that the apps to be wrapped by the wrapper 750, [0042] When the app is executed, the app can generate application data depending on how the app is operated. As used herein, the term “executed” or “executing” means an app or application is installed, activated, and/or run (or operated) in an environment, for example in a computer, a server, a virtual machine, or an operating system. The application data can be provided by an application server 200 or generated by the app itself, [0024] FIG. 4G is a diagram illustrating a system including a wrapper used in a server for wrapping each app with a runner application program interface (API) according to an embodiment of the present invention;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroyan’s teaching of a customizing the robot for the each of the specific personae with Lin’s teaching of wrapping the loaded operating system for each app. The combined teaching provides an expected result of wrapping the loaded operating system for each specific personae to customize the robot. Therefore, one of ordinary skill in the art would be motivated because it enables the use of more devices making the system more usable. 

Regarding claim 16, Kroyan teaches The system of claim 14, wherein the processor is configured to execute instructions to customize the robot for the each of the specific personae in accordance with the coupling between the configured corresponding robotic shell and the base mechanism based on (Fig. 10 body-side processor, skin-side processor, [0051] The processor while executing the ID program may compare the stored IDs to a detected ID to find a match. In other words, the ID program may compare the detected ID to those of the various stored robot character software programs in order to then select the matching character from amongst several that are available (e.g., base, character 1, character 2, character 3) with which the processor will be configured, [0053] As depicted in the block diagram of FIG. 10, the robot character software programs or profiles (identified in the example here by four IDs, base, character 1, character 2, and character 3) may be previously downloaded and stored within non-volatile memory, within the housing 25 of the robot body These can also be automatically updated to the latest version that is available in a remote server, whenever the robot is provided a connection to the Internet (via the communications port 42 or via a separate wireless digital communications interface, e.g., a wireless local area network interface within the housing 25. In this way, the latest version of a profile is ready to be “brought to foreground” whenever a corresponding outer cover 50 has been fitted to the housing 25, ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms)): automatically executing instructions … into at least one of ([0038] The toy robot 10 may further include a communications port 42 for receiving programming instructions that configure the behavior of the robot (how it responds to external stimuli)): a first memory of the base mechanism and a second memory of the configured corresponding robotic shell (Fig. 10, memory in robot body housing, and memory in outer cover) to be executed on a corresponding at least one of ([0051] Each robot character software program or profile stored in the memory is assigned a separate or unique ID. The processor while executing the ID program may compare the stored IDs to a detected ID to find a match): a first processor of the base mechanism and a second processor of the configured corresponding robotic shell (Fig. 10 body side processor, and Skin-side processor), … the specific personae to customize the robot for the each of the specific personae ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms,  [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing, [0049] the new “character” of the toy robot 10 immediately and automatically comes to life once the outer cover 50 is fitted to the housing 25, resulting in the base behavior of the robot being modified or transformed to be consistent with that of its new character., [0020] a toy robot 10 automatically changes, when a corresponding character skin is fitted to it), wherein the processor is capable of being both the first processor and the second processor ([0046] The outer cover 50 may also be composed of several parts that snap or otherwise connect together, e.g., a soft portion that fits onto a top portion of the body housing 25 and that has several snap-on joints for receiving the character's head and arms,  [0004] autonomous toy robot whose behavior changes in accordance with the particular character skin that is fitted to a robot body housing, [0049] the new “character” of the toy robot 10 immediately and automatically comes to life once the outer cover 50 is fitted to the housing 25, resulting in the base behavior of the robot being modified or transformed to be consistent with that of its new character., [0020] a toy robot 10 automatically changes, when a corresponding character skin is fitted to it).
Kroyan does not teach to load an operating system… and automatically wrapping the loaded operating system with a wrapper specific to the each of the… 
Lin teaches to load an operating system… and automatically wrapping the loaded operating system with a wrapper specific to the each of the… ([0119] the wrapper 750 is configured to wrap an app with a runner application programming interface (API) so that the app is executable on the server 701a with the aid of the runner API… With the aid of the runner API, the app will be executable in the operating systems utilized by the server 701a. Note that the apps to be wrapped by the wrapper 750, [0042] When the app is executed, the app can generate application data depending on how the app is operated. As used herein, the term “executed” or “executing” means an app or application is installed, activated, and/or run (or operated) in an environment, for example in a computer, a server, a virtual machine, or an operating system. The application data can be provided by an application server 200 or generated by the app itself, [0024] FIG. 4G is a diagram illustrating a system including a wrapper used in a server for wrapping each app with a runner application program interface (API) according to an embodiment of the present invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroyan’s teaching of a customizing the robot for the each of the specific personae with Lin’s teaching of wrapping the loaded operating system for each app. The combined teaching provides an expected result of wrapping the loaded operating system for each specific personae to customize the robot. Therefore, one of ordinary skill in the art would be motivated because it enables the use of more devices making the system more usable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wang (US10010801B2) discloses assembly modules to build modular assembly robotic toys and dissemble the modular assembly robotic toys

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183